MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                        Apr 17 2015, 10:04 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Gregory F. Zoeller                                        Randall K. Arndt
Attorney General of Indiana                               South Bend, Indiana
Frances Barrow
Deputy Attorney General
Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Paternity of                         April 17, 2015
Ta’Tiyona Maree Carter                                    Court of Appeals Case No.
                                                          71A03-1407-RS-261
                                                          Appeal from the St. Joseph Probate
Bonny Gail Copeland,                                      Court
Appellant-Petitioner,                                     The Honorable James N. Fox, Judge

        v.                                                The Honorable Aric J. Rutkowski,
                                                          Magistrate
Anthony E. Carter,                                        Case No. 71J01-0806-RS-35
Appellee-Respondent




Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1407-RS-261| April 17, 2015        Page 1 of 12
                                                Case Summary
[1]   Pursuant to the Uniform Interstate Family Support Act (“UIFSA”), the St.

      Joseph County prosecuting attorney (“the State”) filed a petition to establish

      paternity of Ta’Tiyona Maree Carter (“Child”) naming Anthony E. Carter

      (“Father”) as Child’s putative father.1 Although an unofficial DNA test (“the

      First DNA Test”) indicated a 99 percent probability of Father’s paternity,

      Father denied paternity. The trial court then ordered a DNA test (“the Second

      DNA Test”), to which Father submitted and that indicated a 99.99 percent

      probability of Father’s paternity. Eventually, Father stipulated to the admission

      of the Second DNA Test results, Father admitted that he was Child’s father,

      and the trial court issued an order (“Paternity Order”) establishing Father’s

      paternity. Father did not appeal the Paternity Order.


[2]   Four years later, Father moved to vacate paternity finding and for genetic

      testing, asserting that paternity had been based on the wrong DNA test. The

      trial court could not find the Second DNA Test results in its file and therefore

      granted Father’s request for another genetic test and deferred a ruling on his

      motion to vacate paternity finding.




      1
        Effective July 1, 2014, Indiana Code Chapter 31-39-1, which governs the confidentiality of juvenile court
      records, does not apply to records involving proceedings that pertain to paternity, custody, parenting time, or
      child support issues concerning a child born to parents who are not married to each other. Ind. Code § 31-39-
      1-1(a)(3).

      Court of Appeals of Indiana | Memorandum Decision 71A03-1407-RS-261| April 17, 2015               Page 2 of 12
[3]   The State2 appeals the trial court’s order (“Order”) granting Father’s motion for

      genetic testing. The State argues that the trial court abused its discretion in

      granting Father’s motion for genetic testing based solely on the absence of the

      Second DNA Test results from the trial court’s file four years after paternity

      was established. Our review of the record shows that Father and his attorney

      were very familiar with the Second DNA Test results, Father stipulated to their

      admission, and they were properly admitted into evidence. We conclude that

      the trial court abused its discretion in granting Father’s motion for genetic

      testing and therefore reverse the Order and remand for further proceedings.


                                     Facts and Procedural history
[4]   Child was born July 17, 2007. In June 2008, the State filed a petition to

      establish paternity in cooperation with Nebraska pursuant to UIFSA.3 In

      October 2008, a hearing on the petition was held, at which Father appeared

      without an attorney. Father and the prosecutor acknowledged that Father had

      already taken the First DNA Test, which established Father’s paternity. The

      First DNA Test is not in the record before us.4 Despite the positive results from

      the First DNA Test, Father denied paternity. In addition, the documents and




      2
          The “State” is used interchangeably to refer to the St. Joseph County prosecutor and the State of Indiana.
      3
        Generally speaking, UIFSA provides for cooperation between states for the determination of paternity and
      the establishment, enforcement, and modification of spousal and child support. Ind. Code § 31-18-3-1.
      4
        It is unclear how the First DNA Test originated. At the October 14, 2008 hearing, the prosecutor stated
      that it was “done by [Nebraska] without a Court order.” October 14, 2008 Tr. at 4. At the October 15, 2009
      hearing, Father’s attorney asked Father whether the first DNA test was court-ordered, and Father replied,
      “No. The Prosecutor called me and told me I needed to take a test.” October 15, 2009 Tr. at 8.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1407-RS-261| April 17, 2015                Page 3 of 12
      fingerprints that were supposed to be with the test results were absent.

      Therefore, the trial court ordered Father, Bonny Gail Copeland (“Mother”),

      and Child to submit to the Second DNA Test. The trial court ordered Nebraska

      to make the arrangements and pay for the genetic testing subject to

      reimbursement by Father.


[5]   On January 20, 2009, Father submitted a specimen for the Second DNA Test.

      In March 2009, a hearing on the Second DNA Test results was held. Father

      appeared and was represented by an attorney. Both the First and Second DNA

      Test results were discussed by the trial court and the parties. Father and his

      attorney acknowledged that they had seen the Second DNA Test results.

      Father’s attorney acknowledged that both tests established Father’s paternity.

      However, he requested a continuance for time to seek interpretation of the

      results because the tests were different: “One was 1 in 500,000 and one was 1

      in 26,000.” March 24, 2009 Tr. at 6-7. The trial court granted Father’s motion

      for a continuance.


[6]   The State later clarified that the DNA test results were different because each

      test compared Father’s DNA with a different category of men. The First DNA

      Test compared Father’s DNA against the North American male population and

      provided a combined paternity index of 26,000 to 1. The Second DNA Test

      compared Father’s DNA against the North American black male population

      and provided a combined paternity index of 500,000 to 1. The combined

      paternity index expresses the likelihood that the subject is the father as opposed

      to a random man based upon the same genetic markers. Lyons v. Stovall, 188

      Court of Appeals of Indiana | Memorandum Decision 71A03-1407-RS-261| April 17, 2015   Page 4 of 12
F.3d 327, 330 (6th Cir. 1999), cert. denied. (2000). Significantly, both DNA tests

      showed a 99 percent probability that Father is Child’s biological father, with the

      Second DNA Test showing a 99.99 percent probability of paternity.5 October

      22, 2009 Tr. at 6; Appellant’s App. at 15.


[7]   In October 2009, another hearing on the Second DNA Test was held. Father

      and his attorney appeared. Father’s attorney had copies of the results from both

      DNA tests. The trial court asked to see them and observed that both tests were

      “inclusionary.” October 15, 2009 Tr. at 4. Even though both DNA tests

      established Father’s paternity, Father requested a blood test because the results

      of the DNA tests were not exactly the same. Ultimately, the trial court denied

      Father’s request for a blood test and set a paternity hearing for January 14,

      2010.


[8]   In December 2009, the State filed a motion for summary judgment, arguing that

      it was entitled to judgment as a matter of law because (1) the Second DNA Test

      indicated a 99 percent probability that Father is Child’s biological father and (2)

      the Second DNA Test results were admissible as evidence of paternity because

      Father had failed to object to their admissibility thirty days before the hearing at

      which they were to be offered as evidence.6 The State attached a child support



      5
        A man is presumed to be a child’s biological father if he undergoes a genetic test that shows at least a 99
      percent probability that he is the child’s biological father. Ind. Code § 31-14-7-1(3).
      6
        A party may object to the admissibility of genetic test results if the party files a written objection at least
      thirty days before the hearing at which the test results may be offered as evidence. Ind. Code § 31-14-6-2. If
      there is no objection to the genetic test results, they are admissible as evidence of paternity without the
      necessity of foundation testimony or other proof regarding the accuracy of the test results. Id.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1407-RS-261| April 17, 2015                  Page 5 of 12
       worksheet and a copy of the Second DNA Test results. Appellant’s App. at 15.

       This copy shows that Father submitted a specimen for DNA testing on January

       20, 2009. In addition, the copy shows that the report was certified as

       “conducted in accordance with standard protocol” and as “true and correct” on

       January 22, 2009. Id.


[9]    In January 2010, the hearing (“Paternity Hearing”) establishing Father’s

       paternity was held. Both Father and his attorney appeared. Father stipulated

       to the admissibility of both the First and Second DNA Test results. Father also

       “stipulate[ed] to the paternity so long as the genetic testing reports [were]

       relying on the certification that the samples or specimens were not tampered

       with in any way.” January 14, 2010 Tr. at 3. The trial court asked where the

       other test result was. The prosecutor informed the trial court that the State was

       submitting only the “test results based on your [o]rder here in Indiana. That’s

       the only one I am submitting.” Id. at 3-4. The trial court admitted the DNA

       test results tendered by the State. Father testified that he reviewed the Second

       DNA Test results with his attorney and admitted that he engaged in sexual

       activity with Child’s mother about nine months before Child was born and was

       Child’s father. Id. at 5.


[10]   The same day, the trial court issued its Paternity Order establishing Father’s

       paternity of Child “based upon the genetic test results which are accepted into

       evidence in this case without objection by the Parties.” Appellant’s App. at 16.

       The Paternity Order also required Father to pay child support. Father did not

       pursue a direct appeal.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1407-RS-261| April 17, 2015   Page 6 of 12
[11]   More than three and a half years passed. In September 2013, the State filed a

       motion for rule to show cause alleging that Father owed $14,974.50 in child

       support. In November 2013, a hearing was held with a new magistrate

       presiding. Father was not represented by his previous attorney but by a public

       defender. The trial court found Father in contempt. In January 2014, a

       sentencing hearing was held. The State showed Father’s child support

       arrearage at $14,749.50, which took into account a lump sum payment of $729

       Father had recently made. The trial court continued the sentencing hearing to

       give Father time to find a job and scheduled the sentencing hearing for March

       19, 2014.


[12]   On February 11, 2014, a new attorney entered his appearance for Father. On

       March 10, 2014, over four years after the Paternity Order was issued, Father

       filed a motion to vacate paternity finding and for genetic testing. The motion

       alleged that the finding of paternity was based on a “faulty” report and that

       Father “recently heard from mutual friends that Mother claim[ed] the child is

       not his.” Appellant’s App. at 19.


[13]   In March 2014, the State filed a motion to dismiss Father’s motion to vacate

       paternity finding and for genetic testing, alleging that Father was attempting to

       relitigate paternity and was barred from doing so by res judicata and that he

       also failed to identify the statutory authority upon which the relief he sought

       could be granted.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1407-RS-261| April 17, 2015   Page 7 of 12
[14]   In March 2014, a hearing was held. Father’s attorney told the trial court that he

       had reviewed the court’s file and found the First DNA Test results. The trial

       court continued the hearing to have the clerk pull the court’s file from the

       archives so that it could see what was actually in it.


[15]   In April 2014, a hearing was held, at which the trial court examined its file.

       The file contained the First DNA Test results, but not the Second DNA Test

       results. The State contended that Father’s paternity had been established based

       on the Second DNA Test results. The State explained that the Second DNA

       Test results were attached to its summary judgment motion, which was in the

       court’s file, and that Father and his previous attorney had reviewed the Second

       DNA Test results and stipulated to their admissibility. The trial court stated

       that it had not listened to the Paternity Hearing. Father argued that the trial

       court had the authority to grant the relief he sought based on the provisions of

       Indiana Trial Rule 60(B) governing relief from judgment. The trial court took

       the matter under advisement and directed the parties to file memoranda in

       support of their respective positions.


[16]   In June 2014, a hearing was held. The trial court stated, “[I]t looks like the

       evidence that was suppose[d] to establish the paternity wasn’t actually the

       evidence that established the paternity.” June 30, 2014 Tr. at 4. The trial court

       issued the Order granting Father’s motion for genetic testing but deferring a

       ruling on his motion to set aside paternity. The Order was approved by a judge

       that was not involved in the original paternity proceedings. The State appeals.



       Court of Appeals of Indiana | Memorandum Decision 71A03-1407-RS-261| April 17, 2015   Page 8 of 12
                                          Discussion and Decision
[17]   The State asserts that the trial court abused its discretion in granting Father’s

       motion for genetic testing. The parties agree that Father’s motion to vacate

       paternity finding and for genetic testing was in essence a motion for relief from

       judgment pursuant to Indiana Trial Rule 60(B).7 “A motion for relief from

       judgment pursuant to Trial Rule 60(B) may not be used as a substitute for a

       direct appeal.” Dillard v. Dillard, 889 N.E.2d 28, 34 (Ind. Ct. App. 2008).

       “‘Trial Rule 60(B) motions address only the procedural, equitable grounds

       justifying relief from the legal finality of a final judgment, not the legal merits of

       the judgment.’” In re Paternity of P.S.S., 934 N.E.2d 737, 740 (Ind. 2010) (quoting

       Mid-West Fed. Sav. Bank v. Epperson, 579 N.E.2d 124, 129 (Ind. Ct. App. 1991))

       (emphasis added). We review the grant or denial of a Trial Rule 60(B) motion

       for an abuse of discretion. Id. “An abuse of discretion occurs where the trial

       court’s decision is clearly against the logic and effect of the facts and

       circumstances before it or is contrary to law.” In re Adoption of M.P.S., Jr., 963
N.E.2d 625, 629 (Ind. Ct. App. 2012). “The burden is on the movant to

       establish ground for Trial Rule 60(B) relief.” P.S.S., 934 N.E.2d at 740.




       7
         We observe that another panel of this Court held that “[t]he Indiana Code has no provision for the filing of
       an action to disestablish paternity.” Paternity of H.J.B., 829 N.E.2d 157, 159 (Ind. Ct. App. 2005). In H.J.B.,
       this Court affirmed the trial court’s dismissal of a petition to disestablish paternity brought by a child whose
       biological mother and statutorily presumed father by marriage were deceased. Id. at 160-61; see also In re
       Paternity of E.M.L.G., 863 N.E.2d 867, 870-71 (Ind. Ct. App. 2007) (concluding that because putative fathers
       failed to timely file actions to set aside their paternity affidavits, they were not entitled to genetic testing to
       disestablish paternity absent a claim of fraud, duress, or material mistake of fact). However, this Court has
       also upheld the trial court’s vacatur of a paternity order based on a motion for relief from judgment for fraud
       upon the court. In re Paternity of S.C., 966 N.E.2d 143, 147-52 (Ind. Ct. App. 2012).

       Court of Appeals of Indiana | Memorandum Decision 71A03-1407-RS-261| April 17, 2015                   Page 9 of 12
[18]   Trial Rule 60(B) permits a court to relieve a party from judgment for certain

       enumerated reasons. Father contends that this case involves extraordinary

       circumstances that justify relief under Trial Rule 60(B)(8), which encompasses

       “any reason justifying relief from the operation of the judgment, other than

       those reasons set forth in sub-paragraphs (1), (2), (3), and (4).”8 Trial Rule

       60(B) provides that a motion based upon subparagraph (8) must be filed within

       “a reasonable time” and the movant must allege “a meritorious claim or

       defense.”


[19]   Here, the trial court’s Order states in relevant part,

                Given the unique circumstances in the matter at hand, specifically that
                the incorrect genetic test results were submitted to the Court and relied
                upon by the Court at the hearing in January 2010, and the noninvasive
                nature of genetic testing, it is appropriate that the parties submit to
                genetic testing to assure that trust in the judicial process continues and
                to determine the biological parents of the minor child, which the Court
                believes to be in the child’s best interest.

       Appellant’s App. at 34.


[20]   The State contends that the absence of the Second DNA Test results from the

       trial court’s file does not support its decision to order a new DNA test because

       the Paternity Hearing transcript shows that Father’s paternity was based on the



       8
         The reasons given in subparagraphs (1) through (4) are as follows: (1) mistake, surprise, or excusable
       neglect; (2) any ground for a motion to correct error, including without limitation newly discovered evidence,
       which by due diligence could not have been discovered in time to move for a motion to correct error under
       Trial Rule 59; (3) fraud, misrepresentation, or other misconduct of an adverse party; and (4) when entry of
       default or judgment by default was entered against such party who was served only by publication and who
       was without actual knowledge of the action and judgment, order, or proceedings. Ind. Trial Rule 60(B).

       Court of Appeals of Indiana | Memorandum Decision 71A03-1407-RS-261| April 17, 2015             Page 10 of 12
Second DNA Test results. We agree. First, it is important to recognize that at

the hearings leading up to the Paternity Hearing, Father, his original attorney,

and the original magistrate all reviewed the Second DNA Test results and were

aware that both DNA tests showed a 99 percent probability of Father’s

paternity. Second, at the Paternity Hearing, Father’s attorney stipulated to the

admissibility of both the First and Second DNA Test results. After Father’s

attorney mentioned the First DNA Test results, the trial court asked where they

were. The prosecutor specifically informed the trial court that the State was

submitting only the results of the genetic test that the trial court in Indiana had

ordered, i.e., the Second DNA Test. January 14, 2010 Tr. at 3-4. The trial

court admitted the State’s exhibit. Thus, the record shows that the Second

DNA Test results were properly admitted into evidence. There is nothing in the

record to suggest that the trial court issued the Paternity Order based on

anything other than the Second DNA Test results. We observe that the new

magistrate stated that he had not listened to the Paternity Hearing. The fact

that the Second DNA Test results were not in the court’s file four years after the

Paternity Order was issued, standing alone, is of no moment.9 There are no




9
   Admitted exhibits are placed in the custody of the court reporter and are not maintained in the trial court’s
file. Although there is no statewide regulation governing the retention of exhibits by the court reporter, the
local rule in St. Joseph County provides, “Where no request for the return of exhibits or proposed exhibits is
made within ninety (90) days of final judgment, the same may be disposed of by the Official Court Reporter
as the Court may direct.” St. Joseph County Local Rule 212.1.4. See also St. Joseph County Local Rule 71-
AR15-112.2.1 ( “All models, diagrams, documents, or material admitted in evidence or pertaining to the case
placed in the custody of the court reporter as exhibits shall be taken away by the parties … four (4) months
after the case is decided unless an appeal is taken.”).



Court of Appeals of Indiana | Memorandum Decision 71A03-1407-RS-261| April 17, 2015               Page 11 of 12
       allegations or evidence of fraud or wrongdoing. “Time and again, we have

       emphasized that allowing a party to challenge paternity when the party has

       previously acknowledged himself to be the father should only be allowed in

       extreme and rare circumstances.” In re Paternity T.H., 22 N.E.3d 804, 808-09

       (Ind. Ct. App. 2014) (citing In re Paternity of R.C., 587 N.E.2d 153, 157 (Ind. Ct.

       App. 1992)). Such extreme and rare circumstances are not present here.

       Accordingly, we conclude that there are no circumstances that warrant relief

       under Trial Rule 60(B)(8), and thus the trial court abused its discretion in

       ordering a new DNA test.10 Therefore, we reverse the Order granting Father’s

       motion for new genetic testing and remand for further proceedings.


[21]   Reversed and remanded


       Brown, J., and Pyle, J., concur.




       10
           Father also argues that the extraordinary circumstances justifying relief from judgment include his
       allegation that he heard from mutual friends that Mother claimed that he is not the biological father. We are
       unpersuaded that a mere rumor constitutes extraordinary circumstances justifying relief from judgment.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1407-RS-261| April 17, 2015             Page 12 of 12